 In the Matter Of HOOSIER CARDINAL CORPORATION, HOOSIER LAMP &STAMPING CORPORATION, AND CARDINAL CORPORATIONandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, CIOIn the Matter of HOOSIER LAMP & STAMPING CORPORATIONandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, CIOCases Nos. 14-C--865 and 14-R-611,respectively.DecidedApril 4,1946Mr. Ryburn L. HacklerandMiss Helen F. Humphrey,for theBoard.Mr. William Sentner,of St. Louis, Mo.,Mr. James Payne,of Evans-ville, Ind., andMr. David Scribner,of New York City, for the U. E.Mr. Isidor Kahn,of Evansville, Ind., for the respondents.Mr. Paul H. Schmidt,of Evansville, Ind., andLaFollette andMcCray,byMr. Howard Sandusky,of Evansville, Ind., for the MetalFabricators.Mr. Paul Bisgyer,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon an amended charge duly filed on April 7, 1945, by UnitedElectrical, Radio & Machine Workers of America, CIO, herein calledthe UE, the National Labor Relations Board, herein called the Board,by the Regional Director for the Fourteenth Region (St. Louis, Mis-souri), issued its complaint dated April 12,1945, against Hoosier Lamp& Stamping Corporation, Cardinal Corporation, and Hoosier CardinalCorporation, Evansville, Indiana, herein called respectively the re-spondents Hoosier, Cardinal, and Hoosier Cardinal, alleging that therespondents had engaged in and were engaging in certain unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, togetherwith notice of hearing thereon, were duly served upon the respondents,the UE, and Metal Fabricators Local No. 1, Inc.67 N. L. R. B., No. .692148-46-v of 67-549 50DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to the unfair labor practices the complaintalleged,in substance, that the respondents in violation of Section 8 (1) and(2) of the Act : (1) initiated, formed, and sponsored labor organ-izations known, successively, as the Get-Together-Club, herein calledthe GTC, the Workers Council, herein called the Council, and MetalFabricators Local No. 1, Inc., herein called the Metal Fabricators;(2) urged and persuaded their employees to join or assist the GTC,the Council, and the Metal Fabricators, and warned and threatenedthem with reprisals if they joined the UE or other outside unions;made disparaging and derogatory statements about the UE and otheraffiliated unions;promulgated and discriminatorily enforced a ruleprohibiting union solicitation on company time and property; ques-tioned their employees concerning employee activities on behalf oftheUE; and (3) interfered with the employees' free choice of abargaining representative at an election conducted by the Board onAugust 5, 1943.The respondents in a duly filed answer denied allallegationsof unfair labor practices.The Metal Fabricators, in itspetition for intervention, which was granted by the Chief Trial Ex-aminer on April 26, 1945, and in its duly filed answer, denied allallegations of the respondents' assistance, control, and domination ofthe Metal Fabricators.Upon due notice, a hearing was held from May 16 to 26, 1945, in-clusive, at Evansville, Indiana, before William E. Spencer, the TrialExaminer duly designated by the Chief Trial Examiner.' TheBoard, the respondents, the UE, and the Metal Fabricators wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties. A.motion for a bill of particulars filed by the respondents was grantedin substantialmeasure.In its petition for intervention and again by oral motion at thebeginning of the hearing, the Metal Fabricators moved to suppressall evidence based on or derived from certain documents which italleged were obtained by means of an illegal search and seizure byBoard agents.2After taking evidence and hearing oral argument,participated in by the Metal Fabricators and the Board, the Trial1Pursuant to an order of the Board dated February 2, 1945, the hearing on Objectionsto the Election in Case No.14-R-611 was consolidated with the instant Case No.14-C-865.The objections were duly filed by the UE, alleging interferenceby therespondent Hoosierwith the employees'free choice of a bargaining representative at an election conducted bythe Board on August 5, 1943. The Trial Examiner properly overruled the Metal Fabri-cators' objections to the consolidation.ArticleIII, Section 13 (c), and Article II, Section36 (b), of National Labor Relations Board Rules and Regulations-Series 3, as amended.2The pertinent language of the Fourth Amendment to the Constitution upon which theparties rely in support of their motions,follows : "The right of the people to be secure intheir persons, houses,papers, and effects against unreasonable searches and seizures shallnot be violated. .. . HOOSIER CARDINAL CORPORATION51Examiner denied the motion.At the close of the Board's case andthe hearing, the Metal Fabricators renewed its motion in which therespondents joined.The Trial Examiner denied these motions.Therespondents and the Metal Fabricators also moved at the openingand closing of the Board's case and at the conclusion of the hearing,to dismiss the complaint on the ground that it was barred by theriders to the Appropriation Acts of 1944 and 1945.These motionswere denied .3At the close of the Board's case, the Trial Examinerdenied motions by the respondents and the Metal Fabricators to dis-miss the complaint because it was not supported by substantial evi-dence.These motions were renewed at the conclusion of the hearing.The Trial Examiner reserved ruling thereon and later denied themin the Intermediate Report.Over the objections of the respondentsand the Metal Fabricators, the Trial Examiner properly granted amotion of the Board's attorney to conform the pleadings to the proofwith respect to names, dates, and other minor recitals.The Board has reviewed the rulings of the Trial Examiner on mo-tions and objections to the admission of evidence and finds that noprejudicial error was committed, except insofar as those rulingsrelate to the admissibility of certain documentary proof obtainedby the Board's agent under the circumstances hereinafter discussed.Such rulings are hereby overruled.The remainder are hereby af-firmed.On July 4,1945, the Trial Examiner issued his Intermediate Report,copies of which were duly served upon all the parties, in which hefound that the respondents had engaged in and were engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (2) and Section 2 (6) and (7) of the Act.Herecommended that the respondents cease and desist from their unfairlabor practices, and that they disestablish and withdraw all recogni-tion from the Metal Fabricators.Exceptions to the IntermediateReport and supporting briefs were filed by the respondents and theMetal Fabricators.On December 13, 1945, the Board heard oral argument at Washing-ton, D. C.The respondents, the Metal Fabricators, and the UE ap-peared by counsel and participated in the argument.The Board hasconsidered the exceptions to the Intermediate Report, the briefs filed,and the contentions advanced at the oral argument before the Boardand, insofar as the exceptions are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:3 In view of our disposition of the issues herein, we find that the riders to the Appropria-tion Acts of 1944 and 1945 are not a bar to this proceeding 52DECISIONS OF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSHoosier Lamp & Stamping Corporation, an Indiana corporationwith its principal office and place of business at Evansville, Indiana,came into existence as a legal entity on May 5, 1928, when HoosierLamp Works and the F. W. Goedeke Metal Stampings Works, jointenterprises owned by Thomas J. Morton, Jr., were incorporated un-der that title.It continued in existence as a separate corporate en-tity until its merger on or about July 1944, with Cardinal Corpora-tion, under the title of Hoosier Cardinal Corporation.During itsseparate corporate existence, it was engaged principally in the manu-facture and distribution of metal stampings and other metal products.During a typical 6-month period, it purchased raw materials valuedin excess of $500,000, of which amount approximately 50 percent wastransported to its plant from points outside the State of Indiana.During a similar typical 6-month period, it sold finished productsvalued in excess of $500,000, of which amount approximately 50 per-cent was transported from the plant to points outside that State.Cardinal Corporation, an Indiana corporation with its principalplace of business at Evansville, Indiana, was incorporated under thetitle of Hoosier Development Corporation on August 14, 1936.OnSeptember 1, 1937, its title was changed to Cardinal Corporation,without an accompanying change iii its corporate structure. It con-tinued in existence until its merger with Hoosier in July 1944.Atthe time of the merger and for a substantial period prior thereto, amajority of Cardinal's common stock was owned by Hoosier,4 andCardinal occupied premises jointly with or immediately adjacent toHoosier.Cardinal, through its separate corporate existence, was en-gaged principally in the manufacture and distribution of plasticproducts.During a typical 6-month period, it purchased raw mate-rials exceeding $50,000, in value, of which amount approximately50 percent was shipped to the Evansville plant from points outsidethe State of Indiana.During a similar typical period, it sold manu-factured products valued in excess of $50,000, of which amount ap-proximately 50 percent was shipped to points outside that State.Hoosier Cardinal Corporation was formed in July 1944 by a mergerofHoosier and Cardinal. as set forth above. It is engaged in themanufacture and distribution of both metal and plastic products andhas its principal office and place of business at Evansville, Indiana.Hoosier Cardinal Corporation purchases annually raw materials"The June 1944 issue of "Hoosier Stampings," a plant publication of the respondentHoosier,in announcing the merger,"This plastic molding and finishing industry has been operated as a subsidiaiy companytoHoosier " HOOSIER CARDINAL CORPORATION53valued in excess of $500,000, of which amount at least 50 percent isshipped to the Evansville plant from points outside the State ofIndiana, and distributes manufactured products exceeding $500,000,in value, of which amount 50 percent or more is shipped from theEvansville plant to points outside that State.It is conceded that the respondents Hoosier and Cardinal engagedin, and the respondent Hoosier Cardinal is engaging in, commercewithin the meaning of the Act.SII.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America,affiliatedwith the Congress of Industrial Organizations, and Metal Fabrica-tors Local No. 1, Inc., unaffiliated, are labor organizations admittingto membership employees of the respondents.Get-Together-Club, from its formation in 1933 until May 1937, andWorkers Council from its formation in May 1937 until it was dis-banded on July 5, 1938, were unaffiliated labor organizations admit-ting to membership employees of the respondent Hoosier.6III.THE UNFAIR LABOR PRACTICESA. Domination and supportof the GTC, theCouncil, and theMetal FabricatorsThe record discloses that the GTC was formed in 1933 as a combinedrecreational and labor organization. It functioned in such dual ca-pacity until May 1937, when its labor functions were assumed by theCouncil.This latter organization was disbanded in July 1938 and,shortly thereafter, the Metal Fabricators came into existence and hascontinued to date as the bargaining representative of the respondentHoosier Cardinal's employees.The Trial Examiner found that these organizations were company-dominated and assisted, existing in violation of Section 8 (2) and(1) of the Act, as alleged in the complaint. In reaching this con-clusion, the Trial Examiner substantially relied upon documentaryproof, such as minutes and records, which were obtained by a Boardagent, under the following circumstances.In 1943 the UE had filed unfair labor practice charges with respectto the relations between the respondent and the Metal Fabricators.6Findings relative to the business of the respondents are based on undisputed andcredited testimony of Jack B Leaven,Assistant Secretary and Treasurei of respondentHoosier Cardinal,and upon stipulations entered into by and between attoinevs for theBoard and the respondents,respectively,and admissions of the respondents in their answerto the Board's complaint'sThe record does not disclose whetheraffiliationof these latter organizations wasextended to employees of the respondent Cardinal. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDIn December 1943 the Board'sRegional agents served subpoenasdaces teemon officers of the Metal Fabricators and on the respondentswhich required them to produce certain described minutes, documents,and records.The officers of the Metal Fabricators refused to producethe records and turned the matter over to counsel for the organization.He informed the Regional Office that he would produce these recordsonly upon certain conditions(which theRegional Office was un-willing to grant),unless he was ordered to do so by a court. The matterwas apparently dropped for more than a year, and no attempt wasmade by the Board to enforce the subpoenas.Sometime during the following year, one Willie Schneider, who wassecretly an active member of the UE,was elected secretary-treasurer ofthe Metal Fabricators.By virtue of his office he came into possessionof the records of the latter organization.Early in 1945 one James Payne,the field organizer for the UE,charging union,in Evansville,Indiana,communicated with the Re-gional Office of the Board in St. Louis and advised our representativesthat Schneider would permit the Board to see the records of the MetalFabricators.As a result of this communication, on February 15, 1945,an agent of the Board came to Evansville and, accompanied by Payne,went to the home of Schneider and obtained from him the Metal Fab-ricators'records.The Board agent took all these books, papers, andrecords with him to his hotel room, examined them, had photostatic orother copies made of many of them,and then returned the originalsto Schneider.Thereafter, additional subpoenas were issued by theBoard upon officers of the Metal Fabricators,requiring that certaindocuments be produced at a downtown.hotel in Evansville.TwoBoard agents drove in to Evansville by automobile from the St. Louisoffice, stopped at the home of Schneider and again took possession ofthe books, papers, and records.They left a copy of the subpoenawith Schneider.The Board agents then returned to St. Louis, al-though the subpoenas which had also been served on other officers ofthe intervening union were returnable in Evansville the next day.The documents thus obtained form the bulk of the evidence sup-porting the finding of the Trial Examiner that the respondents ini-tiated, formed, and sponsored the GTC, the Council, and the MetalFabricators in violation of Section 8 (2) of the Act. The respondentsand the Metal Fabricators objected unsuccessfully to the admissionof this evidence at the hearing, on the ground that it was obtained byan illegal search and seizure by Board agents in contravention of theFourth Amendment of the United States Constitution.The TrialExaminer's ruling admitting this evidence is now before the Boardon their exception. HOOSIER CARDINAL CORPORATION55Although all parties have cited cases in support of their respectivecontentions, none of the authorities on illegal searches and seizuresseems to be clearly applicable to the circumstances revealed by thisrecord.Without passing upon the question, therefore, as to whetherany constitutional rights were invaded, we have unanimously decidedto overrule the Trial Examiner and reject the evidence obtainedthrough the methods already described.Even where, as here, we donot question the integrity or motives of our agents, we prefer not torely upon evidence obtained by such methods. It is better that therebe a failure to take full advantage of such dubious opportunities thanthat Government, which "teaches the whole people by its example,***should play an ignoble part."-As an administrativeagency having both investigating and judicial duties, this Board mustexact the highest standards of conduct from its investigating officers.Congress has vested this Board with authority to issue subpoenas, andhas provided a means for enforcing them judicially when they arenot complied with. It seems to us that, under these circumstances, theBoard agents should have used the methods prescribed by the statute,in view of the fact that they not only were aware of the official po-sition of the Metal Fabricators with respect to the non-production ofthe records, but also that they knew they would not have been allowed-voluntary access to them except for the secret connection betweenSchneider, the secretary-treasurer of the Metal Fabricators, and thecharging UE.While this is a complaint case, it is consolidated with a representa-tion case to which the charging union is a party.Under these circum-stances, it was particularly encumbent upon the agents of the Board,however unimpeachable their motives, to refrain from any appearanceof surreptitious dealing with one of the parties.We are therefore con-strained to disregard the Trial Examiner's recommendation that afinding of violation of Section 8 (2) should be made and will remandthis phase of the case to the Region for further proceedings. Inas-much as the evidence relating to the other allegations of the complaint,charging other acts of interference, restraint, and coercion of its em-ployees in violation of Section 8 (1) of the Act, was not derived fromthe documents thus procured, we shall hereinafter dispose of the is-sues, without further hearing.Accordingly, in order best to effectuate the purposes of the Act, weshall direct that the allegations of the complaint adjudicated in thisDecision be severed from the remaining allegations that the respond-ents violated Section 8 (2) and (1) of the Act by initiating, forming,and sponsoring the GTC, the Council, and the Metal Fabricators,and that the issues thereon be triedde Novoin a new hearing.6-Brandeis and Holmes,JJ., dissenting,inOlmsteadv.U.S., 277 U.S. 438,470, 485. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Interference, restraint, and coercion'Sequence of eventsIn the spring of 1941, the UE initiated its first organizational driveamong the respondent Hoosier's employees. Shortly thereafter, it re-quested recognition as the representative of a majority of its em-ployees.No reply having been received, the UE, on June 9, 1941, fileda petition for certification with the Board.This petition was laterwithdrawn.After a period of time, the UE suspended its organiza-tional activities until the latter part of 1942, when it revived its cam-paign.On April 3, 1943, following the respondent Hoosier's refusalto accord recognition to the UE, the UE filed another representationpetition in Case No. 14-R-611, involved herein.On August 5, 1943,pursuant to a Decision and Direction of Election issued by the Board,'an election was held which resulted in the UE's defeat by a vote of 248for, to 912 against.9Thereafter, the UE filed objections to the elec-tion, alleging the respondent Hoosier's interference with its employees'free choice of a bargaining representative.Acts of interference, restraint, and coercionEmployee John G. Stone credibly testified, without contradiction,'as follows:In May 1941, the pressroom employees sought a 10 centhourly wage increase.Dissatisfied with the representation they werereceiving through the Metal Fabricators, they held a meeting duringthe latter part of May in a public park where they were addressed byrepresentatives of two affiliated unions.Following this meeting, thisgroup of employees joined the UE. On the next day, Walter Doebling,foremanof the pressroom, questioned Stone, who was present at themeeting and affiliated with the UE, concerning the meeting and theidentity of employees attending it.Doebling told Stone : "Well .. .I don't see what you want with an outside union. Any time you haveanything you want, just come to me . . . and I can do you as muchgood as an outside union can." Thereafter, employees of the-pressdepartment conferred on several occasions with Doebling and otherrepresentatives of management concerning a departmental wage in-crease.The record also discloses that on May 20, 1941, the UE, as part ofits organizational campaign, distributed circulars outside the respond-'All findings herein, unles' otherwise specifically noted, are based on undisputed andcredibletestimonyof Board witnesses.At the conclusion of the Board's case, the respond-ents rested without calling any witnesses.The Afetal Fabricators called one witness.8Matter of Hoosier Lamp & StampingCorporation,51 N L R B. 156BAlthough duly served with Notice of Hearing in the representation proceeding, the MetalFabricators neither appeared therein, nor sought to have its name placed on the ballot HOOSIER CARDINAL CORPORATION57ent Hoosier'splant demanding 10 cents an hour increase in basic wagerates.The circulars reproduced a letter which the UE had sent tothe respondent's president containing their demand.On June 4, theMetal Fabricators made its first formal request of management for a10 cents an hour increase for press operators at a meeting whichappears to have been attended by employees of the press departmentand by the Metal Fabricators' president.On the next day, the re-spondentagreedto grant a 5 cents an hour increase 10 Not long there-after, the UE suspended its organizational activities until the latterpart of 1942.Employee Odelia Hildebrand, whom we credit, as did the TrialExaminer, testified that shortly after Thomas Girvin, the formerorganizerand president of the Metal Fabricators, became the laborrelations director of the respondent Hoosier in 1942,11 he summonedher to his office and asked her whether she was aware of his newposition.After requesting Hildebrand not to repeat their conversa-tion, he questioned her concerning her attitude toward the MetalFabricators.He then advised her that he was the founder of thatorganization, that his job would be "endangered" if an outside unionsucceeded in organizing the plant, and urged her "to get out there andpitch for the Metal Fabricators."Hildebrand also testified that in or about January 1944, ThomasGirvin again summoned her to his office and, in the presence of hissecretary Jessie Smith, told her that certain appointments were beingmade to the position of inspector and that he had three names whichhe was considering.After asking her if she was interested, he statedthat the company "tried to cooperate with the Metal Fabricators ingiving these people the jobs."SinceHildebrand was not at that10A parallel situation arose with reference to it night shift bonus. Julius Trageser, awitness for the Metal Fabricators, testified that the Metal Fabricators requested a bonusfor employees of the night shift as early as July 20, 1942,and repeated the request in Augustwhen it was advised by management that further discussion of the request would be post-poned until the shifts had been "stabilized"On October 5, 1942,the Metal Fabricatorsrepeated its request,but received no reply thereon until January 15, 1943, when it wasadvised that in order to effectuate the increase it would be necessary to file a joint requestwith the War Labor Board In the interim,between October 5, 1942, and January 15, 1943,the UE, as part of a renewed organizational drive,had on November 4, 1942, distributed ahandbill to employees outside the respondent's plant calling for a night shift bonus of "atleast 10%."11Thomes Girvin was elected president of the Council in March 1938, and in July of thatsame year engineered and promoted the formation of the Metal Fabricators.He served asits president from its inception until he left the respondent Hoosier's employ for a fewmonths during late 1941 or early 1942 to become an instructor in the local Mechanics' ArtSchool, apparently under the respondent's sponsorship,He returned to the respondent'semploy in 1942 as employment manager and,after December of thatyear,was its laborrelations director, until June 1944 when he left the respondent's employIn this latterposition,he represented management in the execution of its labor policies,including thehandling of grievances submitted through the Metal Fabricators.All statements hereinafter attributed to Thomas Girvin were made while he was laborrelations director 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime a memberof the Metal Fabricators,12 Girvin advised her thatshe had "just about a half an hour in which to go out and sign acard" in the Metal Fabricators if she wanted the job.Thereupon,he referred her to his cousin Edward Girvin, who was then an offi-cer or representative of the Metal Fabricators.Following ThomasGirvin's suggestion,Hildebrand affiliated with the Metal Fabrica-tors and thesame monthwas promoted to the position of inspector.The respondents' determination to prevent the UE from estab-lishing itself in the plant is further reflected in the following twoincidents.On July 19, 1944, Theodore Dockery submitted his resig-nation aspresident of the Metal Fabricators.When this fact cameto the attention of W, R. Harrell, who had succeeded Thomas Girvinas labor relations director, Harrell told Edward Girvin, the thenvice president of the organization, that he regretted the "difficulty"which had arisen within the Metal Fabricators and that if Dockery'sresignation became effective, the Metal Fabricators "would be lostand the CIO would have us." Dockery's resignation was rejectedat the meeting of the Metal Fabricators that same evening and, upto the time of the hearing before the Trial Examiner, he was serv-ing as president of that organization. In September 1944, after theMetal Fabricators had voted to dismiss Paul H. Schmidt as theirattorney,Harrell informed Edward Girvin that he was sorry tolearn of this action because Schmidt was the "backbone" of the or-ganization and his discharge would cause "the [Metal Fabricators] togo.""Schmidt was not dismissed at that time and he representedtheMetal' Fabricators at the hearing before the Trial Examiner 14The no-solicitation ruleIn June 1941, the respondent Hoosier promulgated the followingno-solicitation rule which was still in effect at the time of the hearingbefore the Trial Examiner 15There shall be no solicitation of employeesat any timeuponCompany property for the purpose of inducing one or more of" Hildebrand admitted that she was a member of the UE at the time when she also heldmembership in the Metal Fabricators,and that she reported to UE organizers on the MetalFabricators' meetings and activities.She also made written memoranda of certain conver-sations she had with the respondents'supervisors.Her testimony concerning her conversa-tions with Girvin was undisputed and convincing and is credited by us."These findings are based on Edward Girvin's credible and undisputed testimony.Edward Girvin,at the time of the hearing,had affiliatedwith the UE.It is clear,however,that formerly he had been one of the leaders and foremost advocates of the Metal Fabrica-tors.Harrell,though testifying,did not deny the statements and conduct attributed tohim by Edward Garvin.Dockery, thoughavailable as a witness,did not testify.34Edward Girvin testifiedthat Schmidtwas retained because the Metal Fabricators didnot have sufficient funds to hire a new lawyer.16Harrell testifiedthat therule was in force when he became labor relationsdirector andcontinuously thereafter to the present.The same rule, with modificationswhich do notaffect the issue here,is containedin the respondent's policy handbook,At work," publishedin November 1943. HOOSIER CARDINAL CORPORATION59such employees to join any organization or for the purpose ofobtaining from one or more of such employees a contributionfor any purpose, unless, in each instance, written permissionshall have been obtained from the Management.Anyone violating this rule will be subject to discipline andmay be discharged. [Italics supplied.]This rule was broad enough to forbid union solicitation on therespondent's premises during the employees' non-working time.Noshowing was made that the rule was necessary in order to maintainproduction or preserve plant discipline.As we have previously heldin numerous decisions,'° the prohibition against union solicitationon company premises on the employees' non-working time consti-tutes an unwarranted interference- with the employees' self-organiza-tional rights guaranteed by the Act.The restraint is not cured inthis case by the qualification, "unless, in each instance, written per-mission shall have been obtained from the Management."On thecontrary, so qualified, the rule exercises a still greater restraininginfluence due to the natural reluctance of employees to disclose totheir employer their interest in a union.-Moreover, the promulgation of the rule at this time necessarilyhandicapped the UE, which was trying to gain a foothold in theplant,more than it did the Metal Fabricators, which was alreadyentrenched in the plant, and thereby impeded the employees in theexercise of their right to transfer their allegiance from the MetalFabricators to the UE18The record also discloses, and we find, that the respondent dis-criminatorily enforced its no-solicitation rule.Thus, vppresentativesof the Metal Fabricators were permitted to collect dues openly andwithout hindrance from management during working hours.Thatthe respondent had knowledge of this practice, and approved andencouraged it, is not only a reasonable inference to be drawn from itsopen and continuous character, but is shown in the undisputed andcredible testimoy of Edward Girvin.He testified that during thecourse of a conversation with Labor Relations Director ThomasGirvin, the latter told him that "if the [Metal Fabricators] hadtrouble with any of the foremen kicking on representatives collectingdues to let him know the name of the foreman and he would see thatitwas stopped." 19Moreover, as will hereinafter be discussed, the19 See, e. g,Matter of Bonita Fruit Company, Inc., etat.,64 N. L.R. B.172;Matter ofEnid Cooperative Creamery Association,63 N. L.R B.728; Matter of Union ManufacturingCompany,63 N. L. it. B. 254;Matter of Alabama Fuel d Iron Company,62 N. L. R. B. 762:Matter of Keystone Steel d Wire Company,62 N. L. It. B. 683; Matter of MayDepartmentStores Company,59 N. L.it. B. 976.17 SeeMatter of Tomlinson of High Point, Inc.,58 N. L. It. B. 982.-Matter ofKeystoneSteel d Wire Company, supra"' Julius Trageser,a witness called by the Metal Fabricators,testified that the BE alsosolicited during working hours.Specifically, however, he was able to recall the name of 60DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDrespondent permitted the Metal Fabricators, in flagrant disregard ofits rule, to campaign against the UE in the plant during workinghours for a no-union vote in the election held on August 5, 1943.In view of the pointed timing in the promulgation of the rule, thescope of its prohibition, and the discriminatory manner in which itwas applied, we find that the rule was promulgated and applied inorder to impede employee self-organization; that extension to theemployees' non-working time of the prohibition against union solici-tation constitutes an unreasonable impediment to self-organization ;and that, in its scope, purpose, and application, the rule interferedwith, restrained, and coerced the employees in the exercise of therights guaranteed in Section 7 of the Act.Election interferenceAs noted above, an election under Board auspices was held onAugust 5, 1943, which the UE lost. The UE filed objections to theresults of the election, and charges upon which the complaint hereinispredicated, alleging,inter alia,that the respondent Hoosier hadinterfered with the employees' free choice of a bargaining repre-sentative.The record discloses, and we find, that, although the respondentnormally accorded slight notice to the Metal Fabricators in its policyhandbook and other publications, during the period of the UE's 1943organizational drive resulting in the August 5 election, other issuesof its publications made conspicuous and laudatory mention of theMetal Fabricators.For example, in the March 1943 issue of"Hoosier Stal'llpings," the front page carried an article giving creditto the Metal Fabricators for a night shift premium granted by theWar Labor Board upon the joint application of the respondent andthe Metal Fabricators; 20 and the July 1943 issue of this publicationreproduced a speech delivered by the respondent's president Morton,Jr., which praised the Metal Fabricators as partly responsible for theaward of the second Navy "E"; although other issues omitted suchmention when prior and subsequent awards were made during periodswhen the UE was inactive.Morton, Jr., in the July issue also citedthe award as proof that American workers were sincere and respons-ible "when not hampered or obstructed by selfish and arrogantleadership."only one emplo}ee whom he had observed engaging in this practice on behalf of the FE,and that emploiee Willie Schneider was also affiliated with and an officer of the MetalFabricators.We find that there was no comparable activity by the UE from whichknowledge and approval of management might reasonably be inferred.29Under subtitle : "'Metal Fabricators Local No. 1 Wins Approval of War Labor Board,"the text caries management's thanks "for their assistance in the negotiations for thispremium. . . .I HOOSIER CARDINAL CORPORATION61In sharp contrast with its friendly and patronizing attitude towardthe Metal Fabricators and its predecessors in the respondents'dealingwith these organizations,the respondent Hoosier manifested its hos-tilityto the UE, and sought to induce its employees to reject the UEat the polls.Between July 8, 1943,the date of the Board's Decisionand Direction of Electionand August5, the respondent's president,Morton, Jr., addressed three letters to Hoosier employees in whichhe expressed his opposition to the UE and appealed to them to continuetheir past harmonious relations and thereby,in effect, urged them tomaintain the Metal Fabricators as their bargaining representative.21The respondent permitted the Metal Fabricators to campaignagainst the UE in the plant,in violation of its no-solicitation rule.Thus, according to the credible testimony of Edward Girvin, he elec-tioneered against the UE on company time and property for about 3nights before the election,without objection from the respondent.Employee Mary M. Curry credibly testified that 2 days before theelection,Edward Girvin introduced himself as a representative of theMetal Fabricators to a group of women employees during the latter'sworking hours and, in the presence of Ed Foltz, the foreman of thedepartment,told them that if the UE won the election they wouldhave to work with Negroes,that they would be out on strike most ofthe time and would lose time and hold up production.The witness,who was one of the employees thus addressed by Girvin,replied thatshe did not see anything wrong in working with Negroes,that "theyhad to work the same as we did."WhenGirvin had left the depart-ment, Foltz told Curry:"Well,Mary, if the CIO gets in and theniggers come to work in here, I want to find the biggest,fattest niggerI can find and put her to work with you."During this same period and later, the respondent allowed Dockery,president of the Metal Fabricators,great latitude in leaving the plantduring working hours and without punching his time card.On atleast some of these occasions,Dockery engaged in election or otherunion activities on behalf of the Metal Fabricators.22Edward Girvintestified credibly and without contradiction that, on several occasionswhen lie observed Dockery thus absent himself from the plant, hereported the matter to Labor Relations Director Harrell,but thatDockery, nevertheless,continued thereafter to leave the plant as hea^ In the July 14 letter,Morton, Jr.,in effect,describedthe UE's methods as contrary tothe "harmonious give-and-take, the typically Americanway, thatyou have been accustomedto here at Hoosier," and compared the UE with Nazis, Fascists,and Communists, whoresort to force to achieve their ends.In the August 3 letter,he interpreted the electionas a means whereby the employees would decidewhether theywant the UE for theirbargaining representative or whether they "want to continue as [they] have been doing."As previouslynoted,the Metal Fabricators did not seek a place on the ballotz'Elvis E. Swan,a field organizer for the UE,testifiedwithout contradiction that heobserved Dockery outside the plant several days prior to the election distributing anti-UEcircularswhich the Metal Fabricators had issued,and that Dockery told him that hewas not working. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad theretofore. It is clear therefrom that the respondent had knowl-edge of this practice and approved it.On election day, during the hours of balloting, Dockery, Tragreser,Dockery's predecessor in the office of president, James Weikel, a repre-sentative, and others identified with the Metal Fabricators, absentedthemselves from work for a portion or all of their respective workshifts for the purpose of electioneering against the UE. In streetsadjacent to the polling place and near the plant, they carried placardsor banners opposing the UE and warning that employees would losetheir vacation and bonus payments if the UE won. Throughout theday, they entered and left the plant at will and, while inside theplant, moved freely among the employees and engaged them in con-versation 23Concluding findingsFrom the outset of the UE's organizational drive in 1941, the re-spondentsengaged in conduct designed to discourage its employeesfrom affiliatingwith the UE. This is manifested, among other things,in ForemanDoebling's questioning of employee Stone regarding themeeting atwhich employees became members of the UE and the iden-tity of those joining that organization, Doebling's disparagement ofthe need forsuch affiliation,Labor Relations Director Thomas Girvin'sinterrogation of employee Hildebrand concerning her attitude towardthe Metal Fabricators, and his offer of a promotion if she joined theMetal Fabricators. In addition, at a cruicial time in the UE's organi-zationalcampaign and after the Metal Fabricators had become firmlyentrenched in the plant, the respondent promulgated an illegal no-solicitation rule which necessarily impeded the employees in the ex-ercise of their right to transfer their allegiance from the Metal Fabri-cators to the UE. That this rule was primarily intended to thwartonly the UE's campaign is apparent from the fact that, despite theexistence of this rule, the respondent permitted, and evidently ap-proved, the Metal Fabricators' open and continuous solicitation andelectioneering on company time and property.Finally, when theBoard directed that an election be held to afford the respondentHoosier's employees an opportunity to express their desires with re-spect to representation, the respondent Hoosier assumed a partisanroleopposing the UE,24 which it effectively implemented by extending13Payne and Swan credibly testified that they observed Dockery, Trageser, and Weikelentering and leavingthe plant at intervals throughout the day.They further testifiedthat through the 25-foot opening of a roll-up door, they could see these same employeesgoing from machine to machine inside the plant conversing with the employees whowereat work.Neither Dockery nor Weikel testified.Trageser admitted that he wasabsent from work on election day in order to electioneer against the Uli' but testifiedthat he entered the plant only "about twice" to visit the rest room._'We do not find it necessary to pass upon whether the Morton,Jr., pre-election lettersare violative of the Act.We have considered the letters,however, as indicative of the HOOSIER CARDINALCORPORATION63special privileges to the Metal Fabricators to campaign against theUE on company time and property, in disregard of its no-solicitationrule.Moreover, contrary to its normal practice, the respondentHoosier at that time conspicuously praised the Metal Fabricators inits publications.Accordingly, we find that the respondents, by the foregoing acts,interfered with, restrained, and coerced their employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.We find fur-ther that, in view of the fact that the respondent Hoosier engaged inunfair labor practices prior to the election of August 5, 1943, the elec-tion was not an expression of the will of an uncoerced majority of theemployees.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents, set forth in Section III, above,occurring in connection with the operations of the respondents de-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THB REMEDYHaving found that the respondents have engaged in certain unfairlabor practices, we shall order the sole surviving corporation, HoosierCardinal, to cease and desist therefrom.We have found that the no-solicitation rule is violative of the Act insofar as it prohibits unionsolicitation on the respondent's property during the employees' non-working time.We shall, accordingly, order the respondent HoosierCardinal immediately to rescind this rule to this extent.VI.THE PETITIONSince we have found that the respondent Hoosier has by its unfairlabor practices interfered with the free choice of representatives byits employees at the election of August 5, 1943, we shall set the electionaside.However, in view of the fact that almost 3 years have elapsedsince the UE filed its petition for representation, we shall dismiss thepetition without prejudice to a determination upon the new petitionwhich is now pending before the Board 25Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following:respondent Hoosier's opposition to the UE and its desire that the employees reject theUE at the polls,thereby continuing the Metal Fabricators as their bargaining representa-tive.SeeMatter of RossGear and Tool Company,63 N. L. it. B. 1012.?'The records of the Board disclose that the UE filed a new petition in Case No. 11-R-887which is now pending. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.United Electrical, Radio & Machine Workers of America, affili-ated with the Congress of Industrial Organizations, and Metal Fabri-cators Local No. 1, Inc., unaffiliated, are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Hoosier Cardinal Corporation, Evansville, Indiana, andits officers, agents, successors, and assigns shall :1.Cease and desist from:(a) Interrogating its employees concerning union affiliation, activi-ties, or sympathies;(b)Offering inducements to its employees for the purpose of en-couraging or discouraging membership in any labor organization;(c) Promulgating a rule which prohibits union solicitation or activ-ity on company property during the employees' non-working time;(d)Discriminatorily promulgating or applying a no-solicitationrule;(e) Interfering with its employees in the exercise of the rightsguaranteed in Section 7 of the Act to select United Electrical Radio& Machine Workers of America, CIO, or any other labor organizationas their collective bargaining representative.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Rescind immediately the rule prohibiting union solicitation oractivity on company property, insofar as it applies to the employees'non-working time;(b)Post at its plant at Evansville, Indiana, copies of the notice at-tached hereto, marked "Appendix A."Copies of said notice, to befurnished by the Regional Director for the Eleventh Region, shall,after being duly signed by the respondent Hoosier Cardinal's repre-sentative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there- HOOSIER CARDINAL CORPORATION65after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered,defaced,or covered by any other material :(c)Notify the Regional Director for the Eleventh Region (Indi-anapolis,Indiana)in writing,within ten (10)days from the date ofthis Order, what steps the respondent has taken to comply herewith.AND IT IS HEREBY FURTHER ORDERED that the allegations of the com-plaint, insofar as they relate to the independent violation of Section8 (1) of the Act, upon which our Order herein is based, be,and theyhereby are,severed from the remaining allegations of the complaint;AND IT IS HEREBY FURTHER ORDERED that the record in this proceed-ing be, and it hereby is, reopened for the purpose of a new hearingupon the remaining allegations of the complaint;AND IT Is HEREBY FURTHER ORDERED that this proceeding be referredto the Regional Director for the Eleventh Region for the purpose ofsuch new hearing, and that the said Regional Director be, and hehereby is,authorized to issue notice thereof;AND IT1S HEREBY FURTHER ORDERED that the election held on August5, 1943, among the employees of the respondent Hoosier be, and ithereby is, set aside,and that the petition in case No. 14-R-611 be, andit hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not interrogate our employees concerning union af-filiation, activities, or sympathies.We will not offer inducements to our employees for the purposeof encouraging or discouraging membership in any labor organi-zation.We will not promulgate a rule which prohibits union solicita-tion or activity on company property during our employees'non-working time.We hereby rescind the rule prohibiting union solicitation oractivity on plant property insofar as it applies to the employees'non-working time.We will not discriminatorily promulgate, invoke, or enforcea no-solicitation rule.We will not interfere with the self-organizational rights of ouremployees to select United Electrical, Radio & Machine Workers692148-46-vol 67--6 66DECISIONSOF NATIONALLABOR RELATIONS BOARDof America, CIO, or any other labor organization as their col-lective bargaining representative.All our employees are free to become or remain members ofthe above-named or any other labor organization.THE HOOSIER CARDINAL CORPORATION,Employer.Dated----------------By---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.